
	
		II
		Calendar No. 285
		112th CONGRESS
		2d Session
		S. 1090
		[Report No. 112–123]
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Alexander (for
			 himself and Mr. Corker) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To designate as wilderness certain public land in the
		  Cherokee National Forest in the State of Tennessee, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tennessee Wilderness Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term Map means the map entitled Proposed Wilderness Areas
			 and Additions-Cherokee National Forest and dated January 20,
			 2010.
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(3)StateThe
			 term State means the State of Tennessee.
			3.Additions to
			 Cherokee National Forest
			(a)Designation of
			 wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131
			 et seq.), the following parcels of Federal land in the Cherokee National Forest
			 in the State of Tennessee are designated as wilderness and as additions to the
			 National Wilderness Preservation System:
				(1)Certain land
			 comprising approximately 9,038 acres, as generally depicted as the Upper
			 Bald River Wilderness on the Map and which shall be known as the
			 Upper Bald River Wilderness.
				(2)Certain land
			 comprising approximately 348 acres, as generally depicted as the Big
			 Frog Addition on the Map and which shall be incorporated in, and shall
			 be considered to be a part of, the Big Frog Wilderness.
				(3)Certain land
			 comprising approximately 630 acres, as generally depicted as the Little
			 Frog Mountain Addition NW on the Map and which shall be incorporated
			 in, and shall be considered to be a part of, the Little Frog Mountain
			 Wilderness.
				(4)Certain land
			 comprising approximately 336 acres, as generally depicted as the Little
			 Frog Mountain Addition NE on the Map and which shall be incorporated
			 in, and shall be considered to be a part of, the Little Frog Mountain
			 Wilderness.
				(5)Certain land
			 comprising approximately 2,922 acres, as generally depicted as the
			 Sampson Mountain Addition on the Map and which shall be
			 incorporated in, and shall be considered to be a part of, the Sampson Mountain
			 Wilderness.
				(6)Certain land
			 comprising approximately 4,446 acres, as generally depicted as the Big
			 Laurel Branch Addition on the Map and which shall be incorporated in,
			 and shall be considered to be a part of, the Big Laurel Branch
			 Wilderness.
				(7)Certain land
			 comprising approximately 1,836 acres, as generally depicted as the Joyce
			 Kilmer-Slickrock Addition on the Map and which shall be incorporated
			 in, and shall be considered to be a part of, the Joyce Kilmer-Slickrock
			 Wilderness.
				(b)Maps and legal
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall file maps and legal descriptions of the
			 wilderness areas designated by subsection (a) with the appropriate committees
			 of Congress.
				(2)Public
			 availabilityThe maps and legal descriptions filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 office of the Chief of the Forest Service and the office of the Supervisor of
			 the Cherokee National Forest.
				(3)Force of
			 lawThe maps and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct typographical errors in the maps and
			 descriptions.
				(c)AdministrationSubject
			 to valid existing rights, the Federal land designated as wilderness by
			 subsection (a) shall be administered by the Secretary in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act
			 to the effective date of that Act shall be deemed to be a reference to the date
			 of the enactment of this Act.
			
	
		January 13, 2012
		Reported without amendment
	
